ACCEPTED
                                                                                         05-15-00835-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                   11/3/2015 11:37:59 AM
                                                                                              LISA MATZ
                                                                                                  CLERK


                             No. 05-15-00835-CV
                _________________________________________
                                                                       FILED IN
                                                                5th COURT OF APPEALS
                          COURT OF APPEALS                           DALLAS, TEXAS
                                  for the                       11/3/2015 11:37:59 AM
                       FIFTH DISTRICT OF TEXAS                         LISA MATZ
                                                                         Clerk
                               Dallas, Texas
                _________________________________________

                            Viking Healthcare, LLC,

                                                   Appellant,

                                         v.

                                Zeig Electric, Inc.,

                                                   Appellee.
                _________________________________________
                   On Appeal from the 397th District Court
                         of Grayson County, Texas
                       Hon. Brian Gary, District Judge
                _________________________________________

              UNOPPOSED SECOND MOTION FOR EXTENSION
                 OF TIME TO FILE APPELLANT’S BRIEF
                _________________________________________

To the Honorable Court:

      Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), Appellant Viking Healthcare,

LLC (“Viking”) files this Unopposed Second Motion for Extension of Time to File

Appellant’s Brief seeking an additional extension of 14 days to file the Appellant’s

Brief in this case. In support of the requested 14-day extension, Viking would

respectfully show the following:
       1.     Viking sought and received one previous extension of time to file its

brief in this case, which makes the current due date for the Appellant’s Brief

November 11, 2015.

       2.     For the following reasons, Viking requests an additional extension of

14 days to file the Appellant’s Brief, which would make the new due date for the

Appellant’s Brief Wednesday, November 25, 2015.

       3.     The undersigned, who is chiefly responsible for preparing the brief, has

been and will be involved in other matters that necessitate an extension, including:

       a.     Preparation of an amicus curiae brief on behalf of the National Black
              Chamber of Commerce that was filed on November 3, 2015 in Samsung
              et al. v. Apple Inc., No. 2014-1802, pending in the United States Court
              of Appeals for the Federal Circuit; and
       b.     Various matters following a trial that concluded on October 23, 2015
              in Johnson v. Emerson Electric Co. et al., No. 048-268665-13, pending
              in the 48th District Court of Tarrant County, Texas.

       4.     Because of these and other scheduling conflicts, the undersigned

believes that a 14-day extension will be necessary in order to prepare an adequate

brief in this case.

       5.     This is Viking’s second request for an extension of time, and it is not

opposed.




                                          2
      WHEREFORE, Appellant Viking Healthcare, LLC respectfully prays that the

Court grant this unopposed motion and extend the time to file its Appellant’s Brief

to November 24, 2015.

                                            Respectfully submitted,

                                            /s/ J. Carl Cecere
Peter K. Munson                             J. Carl Cecere
State Bar No. 14673000                      State Bar No. 24050397
pkmunson@munsonlaw.com                      ccecere@cecerepc.com
Christina A. Tillett                        Cecere PC
State Bar No. 24010448                      6035 McCommas Blvd.
catillett@munsonlaw.com                     Dallas, Texas 75206
Munson, Munson, Cardwell                    Telephone: 469.600.9455
& Tillett, P.C.
123 South Travis Street
Sherman, Texas 75090                        Jeffrey S. Levinger
Telephone: 903.893.8161                     State Bar No. 12258300
Facsimile: 903.893.1345                     jlevinger@levingerpc.com
                                            Levinger PC
                                            1445 Ross Avenue, Suite 2500
                                            Dallas, Texas 75202
                                            Telephone: 214.855.6817
                                            Facsimile: 214.855.6808

                                            Attorneys for Viking Healthcare, LLC




                                        3
                          CERTIFICATE OF CONFERENCE

      On November 2, 2015, the undersigned conferred with Steven Aldous,

counsel for Appellee regarding this motion. Mr. Aldous stated that his client does

not oppose the requested extension of the deadline to file the Appellant’s Brief.

                                                    /s/ J. Carl Cecere

                                                    J. Carl Cecere




                                          4
                              CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of this Unopposed Second Motion for

Extension of Time to File Appellant’s Brief was served by electronic transmission

on the following counsel on this 3rd day of November, 2015.

      Richard Capshaw
      Christopher M. Blanton
      CAPSHAW & ASSOCIATES
      3031 Allen Street, Suite 201
      Dallas, Texas 75204
      Richard@capslaw.com
      Christopher@capslaw.com

      Steven E. Aldous
      FORSHEY & PROSTOK, LLP
      500 Crescent Court, Suite 240
      Dallas, Texas 75201
      saldous@forsheyprostok.com



                                                 /s/ J. Carl Cecere

                                                 J. Carl Cecere




                                       5